Per Curiam.
Upon the filing of the bill of complaint herein, application was made for an injunction and for the appointment of a receiver. Both applications were denied, for reasons set forth in an opinion delivered by Vice-Chancellor Stevenson, reported in 67 N. J. Eq. (1 Robb.) 399.
Answers having been filed, the cause'proceeded to final hearing, whereupon 'a decree was made dismissing the bill, without prejudice to the rights of the complainant herein to file a bill *451to restrain the Old Dominion Copper Mining and Smelting Company and its directors from diverting, misapplying or mismanaging the so-called “segregated assets,” described in the bill of complaint, and from carrying out any contracts which the complainants may -have- a right to declare void. See second opinion of Vice-Chancellor Stevenson, reported in 72 N. J. Eq. (2 Buch.) 595.
We concur in the views expressed by the learned vice-chancellor so far as they are pertinent to the questions raised by the present appeal, and the decree under review should- therefore be affirmed, with costs.
For affirmance-Tnis, .Chancellor, Chibe-Justice, Garrison, Swayze, Trenci-iard, Parker, Bergen, Voori-iees, Min-turn, Bogert, Vredenburgi-i, Vkoom, Green, Gray, Dill —15.
For reversal — None.